Citation Nr: 0300658	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  02-02 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Portland, Oregon


THE ISSUE

Entitlement to an initial disability evaluation in excess 
of 70 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel






INTRODUCTION

The veteran served on active duty from August 1968 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon, which granted the veteran's 
claim for service connection for PTSD, and assigned a 30 
percent disability rating thereto.  The veteran filed a 
timely appeal to the initial disability rating assigned by 
the RO.

The Board notes that in March 2002, the RO issued a rating 
decision which increased the disability evaluation for the 
veteran's service-connected PTSD from 30 percent to 70 
percent disabling, effective back to the original date of 
service connection of October 25, 2000.  The Board notes 
that in a claim for an increased rating, "the claimant 
will generally be presumed to be seeking the maximum 
available benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded."  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  There is nothing in 
the record to show that the veteran expressly stated that 
he was only seeking a 70 percent rating for his PTSD 
disorder.  On the contrary, in a VA Form 646 received by 
VA in August 2002, the veteran's representative indicated 
that the veteran was continuing his appeal, and believed 
that he was entitled to a 100 percent disability rating.  
Furthermore, there is no written withdrawal of this issue 
under 38 C.F.R. § 20.204 (2002).  Therefore, the issue of 
an increased initial disability rating for PTSD remains in 
appellate status.

The Board observes that in a rating decision dated in June 
2002, the RO also denied the veteran's claim for a total 
rating for compensation based on individual 
unemployability due to a service-connected disability, 
which, in this case, is his PTSD.  However, the veteran 
has not filed a notice of disagreement with this denial.  
As such, it is not presently before the Board.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims 
Assistance Act of 2000.
 
2.  The veteran's PTSD is manifested by symptoms including 
daily intrusive memories of Vietnam, sleep difficulties, 
nightmares about Vietnam, feeling tense and uptight during 
the day, hypervigilance, impaired concentration, 
irritability and frequent outbursts of anger, but there is 
no evidence of symptoms such as gross impairment of 
thought process or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, disorientation to time 
or place, or memory loss for names of close relatives, own 
occupation, or own name.

3.  The veteran has been successfully employed for the 
past 81/2 years as a school bus driver, which requires 
little interaction with co-workers or supervisors.


CONCLUSION OF LAW

The schedular criteria for a disability evaluation in 
excess of 70 percent for PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2002); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist; Duty to Notify

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West Supp. 2002).  The legislation has 
eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  

VA issued regulations to implement the VCAA in August 
2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a) 
that is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the 
statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to 
notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See 
also Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  
In reaching this determination, the Federal Circuit 
appears to reason that the VCAA may not apply to claims or 
appeals pending on the date of enactment of the VCAA.  
However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 
11-2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement 
the VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  For purposes of this determination, 
the Board will assume that the VCAA is applicable to 
claims or appeals pending on the date of enactment of the 
VCAA. 

Among its other provisions, the VCAA redefines the 
obligation of VA with respect to the duty to assist.  See 
38 U.S.C.A. § 5103A (West Supp. 2002).  First, VA has a 
duty to notify the veteran and his representative of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102 
and 5103 (West Supp. 2002).  Second, VA has a duty to 
assist the veteran in obtaining evidence necessary to 
substantiate his or her claims.  See 38 U.S.C.A. § 5103A 
(West Supp. 2002).  

In the present case, the Board concludes that VA's 
redefined duty to assist and duty to notify have been 
fulfilled to the extent practicable.  The Board finds that 
the veteran was provided adequate notice as to the 
evidence needed to substantiate his increased initial 
disability rating claim, as well as notice of the specific 
legal criteria necessary to substantiate this claim.  The 
Board concludes that discussions as contained in the 
initial rating decision dated in February 2002, in the 
statement of the case (SOC) issued in March 2002, in the 
supplemental statement of the case (SSOC) issued in May 
2002, and in correspondence to the veteran have provided 
him with sufficient information regarding the applicable 
regulations regarding the evidence necessary to 
substantiate his claim.  

Furthermore, the Board observes that in the SOC issued to 
the veteran in March 2002, the RO provided the veteran 
with detailed information about the new rights provided 
under the VCAA, including the furnishing of forms and 
notice of incomplete applications under 38 U.S.C.A. 
§ 5102, providing notice to claimants of required 
information and evidence under 38 U.S.C.A. § 5103, and the 
duty to assist claimants under 38 U.S.C.A. § 5103A.  The 
RO described the evidence needed to establish the 
veteran's claim, and specifically identified what evidence 
was needed from the veteran versus what evidence VA would 
attempt to procure.  The Board finds, therefore, that such 
documents are in compliance with the VA's revised notice 
requirements.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The veteran and his representative further 
plainly show through their statements and submissions of 
evidence that they understand the nature of the evidence 
needed to substantiate the veteran's claim.  As the RO has 
completely developed the record, the requirement that the 
RO explain the respective responsibility of VA and the 
veteran to provide evidence is moot.  The Board concludes 
that VA does not have any further outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at 
this time, all relevant facts have been properly developed 
with respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this 
issue has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, 
post-service treatment notes and examination reports from 
the Vet Center, a VA psychiatric examination report, and 
several personal statements made by the veteran in support 
of his claim.  In the report of the VA examination 
conducted by a VA psychiatrist in January 2002, it was 
noted that the veteran had received treatment from the 
Portland Veterans Center.  In response, the RO requested 
and received all such records from this source, and this 
evidence has been added to the veteran's claims file.  In 
April 2002, the RO sent the veteran a letter advising him 
of the type of evidence required to establish his claim, 
and informed him of steps he could take if he wanted VA to 
procure such records on his behalf.  In a Statement in 
Support of Claim received by VA in May 2002, the veteran 
stated that "all evidence has been submitted."  Therefore, 
the Board is not aware of any additional relevant evidence 
which is available in connection with this appeal, and 
concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required, and 
would otherwise be unproductive.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burden on 
VA with no benefit flowing to the veteran are to be 
avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts 
to assist the veteran in attempting to substantiate his 
claim and that additional assistance is not required.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 
(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

Relevant Laws and Regulations

The veteran has claimed entitlement to an increased 
initial disability rating for his service-connected PTSD.  
This is an original claim placed in appellate status by a 
notice of disagreement (NOD) taking exception to the 
initial rating award dated in February 2002.  Under these 
circumstances, VA must attempt to obtain all such medical 
evidence as is necessary to evaluate the severity of the 
veteran's disability from the effective date of service 
connection to the present.  Fenderson v. West, 12 Vet. 
App. 119, 127 (1999), citing Goss v. Brown, 9 Vet. App. 
109, 114 (1996); Floyd v. Brown, 9 Vet. App. 88, 98 
(1996); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
See also 38 C.F.R. § 4.2 (ratings to be assigned "in the 
light of the whole recorded history").  This obligation 
was satisfied by the various examinations and treatment 
reports described below, and the Board is satisfied that 
all relevant facts have been properly and sufficiently 
developed.  In addition, in cases where the claim for a 
higher evaluation stems from an initial grant of service 
connection for the disability at issue, as here, "staged" 
ratings may be assigned if there is a material change in 
the degree of disability during the pendency of the 
appeal.  See generally Fenderson, 12 Vet. App. at 119. 

Disability evaluations are determined by the application 
of the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2002).  Any reasonable 
doubt regarding the degree of disability will be resolved 
in favor of the claimant.  38 C.F.R. § 4.3 (2002).

Factual Background

The veteran's claims file contains only two items of 
medical evidence relevant to the veteran's claim - a 
packet of treatment records from the Portland Vet Center 
dated from October 2000 to April 2002, and a VA 
psychiatric examination report of the veteran dated in 
January 2002.  A review of the records from the Vet Center 
reveals that the veteran attended both individual and 
group therapy throughout the period, at which time he 
complained of symptoms including daily intrusive memories, 
anxiety and depression, as well as family problems.

In December 2000, the veteran underwent a psychological 
evaluation at the Vet Center.  At that time he reported 
flashbacks, trouble sleeping, hypervigilance, self-
isolation, outburst of anger, depression, and a distrust 
of authority.  He also reported problems with substance 
abuse, including alcohol and marijuana, and marital 
problems.  On mental status examination, there were no 
signs of delusions, hallucinations, disorganized thinking, 
or suicidal or homicidal thoughts.  There was evidence of 
sleep disturbance, flashbacks and nightmares.

Regarding the veteran's employment history, the examiner 
noted that the veteran had worked as a school bus driver 
since 1995.  The veteran indicated that the income was not 
sufficient, but that he could perform the duties 
independently, without sustained personal contact.  Final 
diagnoses included PTSD, chronic and severe, alcohol 
abuse, and marijuana use.  A Global Assessment of 
Functioning (GAF) score or 42 was assigned.

At the time of the VA psychiatric examination in January 
2002, the examiner noted that the veteran had not received 
any prior psychiatric treatment through VA medical 
facilities.  He indicated that he had reviewed the 
veteran's claims file.  At the time of examination, the 
veteran reported problems with daily intrusive memories of 
Vietnam, sleep difficulties, nightmares about Vietnam 
twice per week, feeling tense and uptight during the day, 
hypervigilance, impaired concentration, irritability and 
frequent outbursts of anger.  He stated that he avoided 
crowds, and lived in a rented house with his wife of many 
years and his 15-year-old son.  He reported that he was 
distant from his wife and son, and that he and his wife no 
longer slept in the same bed.  He reported that he had no 
friends and no desire to make any friends, and spent most 
of the day watching television, although he sometimes read 
and took walks in the countryside.

The veteran reported that he worked as a bus driver, 
making one run in the morning and one run in the 
afternoon.  He stated that he could tolerate this job 
because he could do it on his own, and there was no one to 
hassle him or to get into arguments with.  He indicated 
that he had a significant problem with alcohol abuse, and 
had attended Alcoholics Anonymous in the past.  He 
estimated that he drank one bottle of whiskey or more 
every night.  He also stated that he drank seven to eight 
cups of coffee each day.

On mental status examination, the veteran was alert, 
casually dressed, with an unkempt beard.  He avoided eye 
contact during the interview, was frequently tremulous, 
and became angry and challenging at times.  The examiner 
commented that there was an element of vagueness or 
evasiveness or suggestibility on the veteran's part, 
suggesting that some of his responses may have been 
overdetermined.  The veteran's speech was normal, though 
perseverative and somewhat pressured at times.  His 
thought processes were normal, and there were no psychotic 
symptoms.  He exhibited some cognitive difficulties on 
cognitive examination, although the examiner commented 
that "[m]y sense is that his difficulties with cognitive 
evaluation may have been somewhat overdetermined."

Following this examination, the examiner rendered Axis I 
diagnoses of PTSD, at least moderate, alcohol dependence, 
and marital and family problems.  An overall global 
assessment of functioning (GAF) score of 50 was assigned, 
with the examiner commenting that he could not assign a 
GAF for the PTSD alone, but that the veteran's problems 
and difficulties in life were "multifactorial."  In an 
accompanying assessment, the examiner commented that while 
the veteran was suffering from PTSD, "it is also clear 
that not all of his difficulties in life at this time are 
related to PTSD.  He has an active, major alcohol 
dependency condition, has very poor sleep hygiene, and 
also has a marital and family problem.  It is not possible 
to say which of these conditions account for which portion 
of his symptomatology, but it is not unlikely that some of 
his daytime autonomic hyperactivity, irritability, and 
poor sleep are related to his nightly abuse of alcohol, 
poor sleep hygiene, and use of caffeine."

Also relevant to the veteran's claim are two items of non-
medical evidence, consisting of a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability, completed and signed by the veteran in 
March 2002, and a VA Form 21-4192, Request for Employment 
Information in Connection with Claim for Disability 
Benefits, completed and signed by the veteran's supervisor 
in April 2002.  On the form dated in March 2002, the 
veteran indicated that he had worked since September 1998 
as a bus driver, and that he worked for 20 hours per week.  
He reported that his income for the previous 12 months was 
$9,341.95.  He stated that his work was part-time and 
seasonal, and that he was below the poverty level.  He 
also submitted a W-2 form showing his 2001 income as 
$9341.95.

On the second form, the supervisor indicated that the 
veteran had worked since September 1994 as a school bus 
driver and was still employed.  He again reported that 
this job involved working for 4 hours per day, or 20 hours 
per week.  It was noted he was entitled to medical, 
dental, life insurance and 401K benefits that he had 
declined.

Analysis

Under the criteria for evaluating psychiatric disorders in 
effect at all times relevant to this appeal, a 70 percent 
evaluation is warranted when a mental disorder, including 
PTSD, creates occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted when 
such disorder creates total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation, or own name.

Following a review of the record, the Board finds that the 
evidence does not show that the veteran suffers from total 
occupational and social impairment as a result of his 
service-connected PTSD.  There is no evidence that the 
veteran suffers from any of the symptoms or manifestations 
contemplated by a 100 percent rating.  On the contrary, 
the reports of the mental disorders examinations in 
December 2000 and January 2002 specifically indicate there 
was no gross impairment of thought process or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, or persistent danger of 
hurting self or others (suicidal or homicidal thoughts).  
In addition, there is no evidence that indicates that the 
veteran is intermittently unable to perform activities of 
daily living, is disoriented to time or place, or has 
memory loss for names of close relatives, own occupation, 
or own name.

Furthermore, the VA examiner who performed the January 
2002 examination emphasized that several factors other 
than the veteran's PTSD, including his "active, major 
alcohol dependency condition," contributed to his 
symptomatology, including hyperactivity, irritability, and 
sleep disturbance.

The Board acknowledges the veteran's contention, as set 
forth as part of his claim for a total rating for 
compensation based on individual unemployability due to a 
service-connected disability (TDIU), that his employment 
as a bus driver is only "marginal" employment, and that 
marginal employment is not considered "substantially 
gainful employment."  See 38 C.F.R. § 4.16.  The veteran 
cited Faust v. West, 13 Vet. App. 342, 344 (2000).  The 
Board notes that in Faust it was noted, in pertinent part, 
that a substantially gainful occupation, i.e. one that 
provides annual income that exceeded the poverty threshold 
for one person, constitutes "actual employability." It 
appears that the veteran is asserting, by implication, 
that if he is not substantially gainfully employed, he has 
established "total occupational impairment," thus 
entitling him to a 100 percent schedular evaluation for 
his PTSD.  

However, the Board finds that this line of reasoning is 
not persuasive for two reasons.  First, the Board observes 
that the veteran's reported earned annual income for 2001 
was $9,341.95, which is in excess of the poverty threshold 
for one person for 2001 established by the U.S. Department 
of Commerce, Bureau of the Census, which was determined to 
be $9,039.  Thus, it cannot be said that, as a matter of 
regulation, the veteran's income for 2001 was "marginal." 

Second, the schedular criteria for a 100 percent rating 
for PTSD under DC 9411 contemplates total occupational 
impairment.  In this case, the veteran has worked 
successfully at the same position for 20 hours per week 
since September 1994, a period of nearly 81/2  years (while 
the veteran stated on the TDIU claim form dated in March 
2002 that he had worked as a bus driver since September 
"1998," the Board observes that this date appears to be in 
error, since the date reported by his supervisor on the VA 
employment information form in April 2002 was that he had 
started working as a bus driver in September 1994, and he 
reported at the time of examination at the Vet Center in 
December 2000 that he had worked as a bus driver since 
approximately 1995).  The veteran has stated to examiners 
that he was able to do this job because it was quite 
independent and required little interaction with co-
workers and supervisors.  Therefore, the Board finds that 
the evidence does not show that the veteran is limited by 
his PTSD from obtaining and retaining employment which is 
primarily independent in nature.  While it may be true 
that opportunities for such employment are somewhat 
limited in the veteran's community, the evidence does not 
show that the veteran is incapable of performing the 
physical and mental acts required of employment as a 
result of his PTSD.

The veteran has undoubtedly experienced impairment in his 
ability to perform substantially gainful employment due to 
his service-connected PTSD, as evidenced by his 70 percent 
disability evaluation.  However, "[t]he percentage ratings 
represent as far as can practicably be determined the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civil occupations."  38 C.F.R. § 4.1 (2002).  The Board 
believes, in light of the recent VA psychiatric 
examination and the evidence from the Vet Center, that the 
70 percent disability evaluation assigned to the veteran's 
PTSD disorder under DC 9411 accurately reflects the 
veteran's overall impairment to his earning capacity due 
to his service-connected PTSD.  

Thus, after a careful review of the record, the Board 
finds that the preponderance of the evidence is against an 
increased initial disability rating for the veteran's 
PTSD.  In reaching this decision the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application.  38 U.S.C.A. 
§ 5107(b), 38 C.F.R. § 4.3.

In reaching the foregoing decision to deny an increased 
initial disability rating for the veteran's PTSD, the 
Board has also given consideration to the potential 
application of 38 C.F.R. § 3.321(b)(1) (2002).  In this 
regard, however, the evidence does not show an exceptional 
or unusual disability picture as would render impractical 
the application of the regular schedular rating standards.  
The current evidence of record does not demonstrate, nor 
has it been contended, that this disability has resulted 
in frequent periods of hospitalization.  Moreover, while 
this disability may have an adverse effect upon 
employment, as noted by the veteran, it bears emphasis 
that the schedular rating criteria are designed to take 
such factors into account.  Accordingly, with the lack of 
evidence showing unusual disability not contemplated by 
the Rating Schedule, the Board concludes that a remand to 
the RO, for referral of this issue to the VA Central 
Office for consideration of an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321, is not warranted. 



ORDER

The 70 percent disability rating initially assigned for 
the veteran's PTSD was proper, and thus a rating in excess 
of 70 percent is denied.



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

